                                                             '18CV2467
Case 3:18-cv-02467-AJB-WVG Document 1-2 Filed 10/26/18 PageID.158 PageAJB
                                                                       1 of WVG
                                                                            5




                                                                  GOPY
                                                                          ~4~~•~~

                                                                          •~ • .~ j ~s̀   ~
          Paiul J. Molinaro, SBN 242879
          Nathan Fransen, SRN 242867                              ~~ r         `~I~?•
          Fransen & Molinaro, LLP                                  ~ ,i~ ~pj07        0?
          4160 1'emcscal Canyon Road, Suite 306
          Corona, t:alifornia 92883
          Tel. (951)520-9684 f Fax (951)277-7598
          pmol i naro@fransenandmol i naro. corn
          nfransen~fransenandrnolinaro.corn
          Attorneys for Plaintiffs

                            SUPERIOR COl1RT OF THE STA7'E OF CAI..IFORNIA
                  FOR THE COUNTY OF SAN DIEGO —NORTH COUNTY RECTONAC. CENTER

          A1.,AN E. SHEI.TON, an Individual and        ) Case Ng;_2018-0000'i 012-CU -BC-NC
          JUSTINF M. SI IELTON, an Individual,         )]udge:
                                                       ) Uepartment:
                  Plaintiffs,                          ) llate Filed:

             V.                                           COMPLAIN7' }•'OR DAMAGLS
                                                          1. Rreach of Wi-itten Contract
          OCWEN 1.OAN 51;RV1C(NG, LLC, a
          UTLAWARr l-1MI"TC'U LIARILITY
          Cn111'ANY; an,i ])OFS 1-I0 Inclusivc,

                  Dcfendilnts.




                                        (•OMPLAINT (Shellc~n_~. (7cwen)
                                                 I'age 1 of 5
    Case 3:18-cv-02467-AJB-WVG Document 1-2 Filed 10/26/18 PageID.159 Page 2 of 5




             1                                          l.         INTRODUCTION

             2          Plaintiffs entered into a written contract with Defendants to settle San Diego Superior

             3   Court Case Number 37-2014-00030966. Defendants breached that settlement agreement, and

             4   Plaintiffs now bring suit against Defendants for financial damages, damage to credit scores,

             5   attorney's fees and costs, and any other relief available by law.

             6   PLAINTIFF HEREIN ALLEGES THAT:

             7                                               II.     PARTIES

             8   1.     Plaintiff ALAN E. SHELTON and Plaintiff JUSTINE M. SHELTON are. and at all

             9          times relevant to this Complaint were, Individuals and husband and wife. Plaintiff

            10          ALAN E. SHELTON and Plaintiff JUSTINE M. SHELTON are hereaffter, collectively,

            II          "Plaintiffs."
        ~
=~' x 12         2.     Defendant OCWEN LOAN SERVICING, LLC (Hereafter "Defendant") is a Delaware

% ce Z 13               liniited liability company with corporate headquarters located at 1661 Worthington
z   7 ~
            14          Road, Suitc 100, West Palm Beach, Florida 33409. Defendant's registered agent for
    <<
Q;duu
            15          service of process in the State of California is CSC I_awyers Incorporating Service; 2730
f ~ 'L
Z ✓ N
        0 16            Gateway Oaks Drive, Suite 100, Sacramento, California 95833
    _ U
    ~       17   3.     The true names or capacities, whethcr individual, corporate, associate, or otherwise of
    ~
            18          Defendants, DOES 1 through 10, inclusive. are unknown to Plaintiffs. who therefore sue

            19          said Defendants by such fictitious names and capacities and will aniend their Complaint

            2U          to show their true names and capacities when the same have been ascertained.

            21   4.     At all times herein mentioned each Defendant was the agent or employee of each and all

            22          ofthe other Defendants and was acting within the course and scope o}'such agency or

            23          eniployment.

            24                                   111.        SUBJECT PROPERTY

            '5   5.     The real property which was the basis of San Diego Superior Court Case Nuniber 37-

            26          2014-00030966 is co►nmonly known as 619 South Cleveland Street, Oceanside.

            27          California 92054 and is hereafter known as the "Subject Property."

            28

                                                 COMPLAINT (Shelton v. Ocwen)
                                                        Page 2 of 5
    Case 3:18-cv-02467-AJB-WVG Document 1-2 Filed 10/26/18 PageID.160 Page 3 of 5




              1                                                   IV.      VENUE

              2   6.         Venue is proper in this Court, because the Subject Property and al) of the events. or the

              3              majority of the events, set forth herein occurred in the County of San Diego in the State of'

              4              California.

              5                                      V.       FACTUAL ALLEGATIONS

              6   7.         In 2014, Plaintiffs were the owners of the Subject Property.

              7   8.         In 2014, Defendant was the holder of a deed of trust on the Subject Property which

              8              secured a loan to Plaintitfs.'

              9   9.         On September 15, 2014, Plaintiff ALAN E. SHELTON sued Defendant in the Superior

             10            Court of San Diego County. That case was assigned case number 37-2014-00030966 and
    ~
    0
             11              is hereafter the '`Lawsuit."

             12   10.        The Lawsuit ended with a written confidential settlement agreement. That settlenient
y   ~c
    ~ Z 13                 agreement is hereafter the "C.ontract."
Z
_ z s
~ C C
~ Z J 14          11.        The Contract was executed by Plaintiffs on August 31. 2015.
Q~ uu
?~ Q 15           12.      The Contract was executed by Defendant on September 09, 2015
r        z
z s o
x 2 c 16          13.      Because of the confidentialitv clause contained in the Contract, a copy of the Contract is
    u
    ~
             17            not attached to this Complaint.
    10
    ~
             18   14.      The Contract required Defendant to accept a deed in lieu of foreclosure for the Subject

             19            Property from Plaintiffs. Plaintiffs executed the deed in lieu of foreclosure and delivered

             20            that docurnent to Defendant.

             21   15,      lJpon settling the Lawsuit. executing the Contract, and delivering the deed in lieu ol'

             22           foreclosure. Plaintiffs expected, and reasonably so, that there would be no foreclosurc on

             23            the Subject Property_ no further debt collections taken against them by the Defendant. and

             24           no further negative credit reporting against them from the Defendant.

             25   16.     It was foreseeable, and considered, at the time of the execution of the Contract that a

             26           breach of the Contract would result in credit score and credit reputation dantage to the

             27
             28   ' In layman's terms, Plaintiffs had a mort~aae froin Defendant, and that mort~~aee was secured by the Subject
                  Proprny.
                                                       COMPLAINT (Shelton v. Ocwen)
                                                              Page 3 of 5                                                         ;
    Case 3:18-cv-02467-AJB-WVG Document 1-2 Filed 10/26/18 PageID.161 Page 4 of 5




              1         Plaintiffs. In fact, one of the niain reasons tllat Plaintiffs entered into the Contract witli

              2         Defendant was to protect their credit scores and reputation from further daniage.

              3   17.   After executing the Contract and atter accepting the deed in lieu of foreclosure from

              4         Plaintiffs, Defendant conducted a nonjudicial foreclosure on the Subject Property. To be

              5         clear, Defendant foreclosed on a property to which it already had title. There was no valid

              6         reason for conducting this foreclosure.

              7   18.   Afier executing the Contract and after accepting the deed in lieu of foreclosure from

              8         Plaintiffs, Defendant took further collection actions against Plaintiffs.

              9   19.   After executing the Contract and after accepting the deed in lieu of foreclosure from

             10         Plaintiffs, Defendant reported the foreclosure to the credit agencies.
    ~
    C>
    `~
    i:       ll   20.   The Contract contains an attorney's fees" provision which awards attorney's fees to the

    ~ 12                prevailing party in a dispute over the Contract. 'I'his Coniplaint is such a dispute.
    c
    <
  ce Z 13                                          VI.     CAUSES OF ACTION
Z_Zc
       14                       FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
  ~F
~ U U
? - < 15                                           (Breach of Written Contract)
Z   f    Y
Y L v 16          21.   Plaintiffs re-allege and incorporate herein by reference each and every allegation set
~F
    ~        17         forth in Paragraphs 1 through 20.
    ~
             18   22.   Plaintiffs and Defendant entered into th< vv- ritten Contract.

             19   23.   Plaintiffs have performed all of their obligations, conditions, covenants, and promises

             20         under the Contract, except tor am• obligations. conditions. covenants, and proniises

             ~1         which because of the breach by Defendant are excused or unable to be performed.

             22   24.   Defendant breached the Contract when it accepted the deed in lieu but conducted a
             7j         nonjudicial foreclosure any%vay.
             ?4   25.   Defendant breached the C'ontract when it continued to take collection actions against
             25         Plaintiffs.

             26   26.   Defendant breached the Contract when it inaccurately and negatively reported Plaintiffs

             27         to the credit agencies.

             28 , 27.   The breaches of the Contract by Defendant legally and pi-oxinially caused Plaintiffs to

                                                  C.OMPLAINI' (Shelton v. Oc%ven)
                                                          Page 4 of 5
     Case 3:18-cv-02467-AJB-WVG Document 1-2 Filed 10/26/18 PageID.162 Page 5 of 5




          1            suffer. and continue to suffer, damages which include. but are not liniited to, loss of'
          ?            money, credit score and reputation damage, plus costs of suit and attorney's fees and

          3            interest thereon.

          4     28.    WHEREFORE, Plaintiffs pray for judgment against Defendant as more fully set forth

          5            below.
          6                                     VII. PRAYERS FOR RELIEF

          7     PLAINTIFFS PRAY FOR JUDGMENT AS FOLLOWS:

          8     FOR THE FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT AGAINST ALL

          9     DEFENDANTS PLAINTIFFS PRAY FOR ALL OF THE FOLLOWING:

         ]0     29.    General damages to be determined according to proof; and
    ~
    0
    M    11     30.    Special damages to be determined aecording to proof; and

   00 12
—^00            31.    AII costs ol'suit herein incurred which will be shown according to proof; and

                32.    For attorney's tees and costs of suit as allowed by the Contract; and
7z r
^' = 14         33.    Interest on the total sum at the prevailing legal rate from the date of tiling this Cross-
~d U U
z        15            Coinplaint; and
Z f C

y ~ J 16        34.    Such other and further reliefas the Court deems proper.
    ~=
    V    17
    ~           Date                                J. Molinaro. Attornev for Plaintiffs
         18
         19
         20
         21
         T)
         23
         24 '

         25 I
         26 i
         27 i

         ?8

                                               COMPLAINT (Shelton v. Ocwen)
                                                      Page 5 of 5
